Citation Nr: 1430018	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-14 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for gout.  

3.  Entitlement to an effective date earlier than January 16, 2007, for the grant of service connection for gout.  

4.  Entitlement to an effective date earlier than July 24, 2008, for the grant of a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1962 to May 1975 and from May 1992 to September 1992.

The issue of entitlement to an initial rating in excess of 50 percent for PTSD comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the Veteran's claim for service connection for PTSD and assigned a 30 percent rating.  The Veteran filed a notice of disagreement in June 2007 and was provided with a statement of the case in March 2009.  The Veteran perfected his appeal with an April 2009 VA Form 9.  

A March 2009 Decision Review Officer (DRO) decision increased the assigned rating to 50 percent.  As less than the maximum available benefit for a schedular rating was awarded, the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned at a January 2012 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In an April 2012 decision, the Board granted the Veteran's claims for entitlement to service connection for gout and entitlement to TDIU.  The Board remanded the issue of entitlement to an initial rating in excess of 50 percent for further development.

In an April 2012 rating decision, the Appeals Management Center (AMC) implemented the Board's decision and granted service connection for gout and assigned a noncompensable rating, effective January 16, 2007.  The AMC also granted entitlement to TDIU, effective July 24, 2008.  In September 2012 the Veteran filed a notice of disagreement with the effective date of TDIU and the effective date and disability rating for gout.  As will be discussed below, the Veteran has not yet been provided with a statement of the case for these issues.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudication of the appeal.  

The Veteran was last afforded a VA examination in August 2008, almost six years ago.  Since, private treatment records dates September 2005 to February 2012 have been associated with the claims file.  The Board finds that the private treatment records indicate that the Veteran's PTSD may have worsened.  Specifically, in January 2009 the Veteran reported that his sleep and dreams were getting worse.  In April 2009 the Veteran reported increased anxiety.  In August 2009 the physician noted that the Veteran had repetitive compulsion and obsessive compulsive disorder (OCD).  In December 2009 the Veteran was noted has having new symptoms of obsessive compulsions, paranoia, and agoraphobia.  In July 2010 the Veteran reported he was now having flashbacks two to three times per week and bad dreams up to three times per night.  Additionally, in September 2011 the Veteran reported that he was having more nightmares.  The Board thus finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).  

The Board also notes that in May 2010 the Veteran reported that he had begun receiving Social Security Administration (SSA) benefits.  The Board notes that in November 2008 the RO requested the Veteran's SSA records.  In November 2008, the SSA responded that the medical records did not exist as the Veteran did not file for disability benefits.  It is unclear from a review of the record whether the Veteran is currently receiving SSA benefits based on age or on disability.  The Board finds that if the Veteran has received disability compensation benefits from SSA for his service-connected PTSD, records in the custody of SSA pertaining to that disability would be beneficial to the Board in adjudicating the claim.  As such, on remand the Veteran should be afforded the opportunity to provide additional information about his compensation awards from SSA.  

Finally, as stated above, the Veteran filed a September 2012 notice of disagreement with the effective date for a grant of TDIU and the effective date and disability rating for his service connected gout, awarded in the April 2012 rating decision.  Additionally, as stated above, the RO has not provided the Veteran with a statement of the case addressing these issues.  As such, these claims must be remanded for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case pertaining to the issues of entitlement to an initial compensable rating for gout; entitlement to an effective date earlier than January 16, 2007, for the grant of service connection for gout; and entitlement to an effective date earlier than July 24, 2008, for the grant of TDIU, so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed.

2. Contact the Veteran to afford him an opportunity to identify whether he receives SSA compensation for age or disability and to identify any such disability or disabilities for which he receives compensation.  

If the Veteran identifies PTSD as the disability or one of the disabilities for which he receives SSA compensation, contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.

3. Provide the Veteran another opportunity to identify any pertinent treatment records, both VA and private, for PTSD dated since February 2012.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

4. Thereafter, schedule the Veteran for a new VA examination to determine the current nature and severity of his PTSD.  The claims folder must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder was reviewed.
The examiner is requested to: (a) determine all current manifestations associated with the Veteran's service-connected PTSD and to comment on their severity; and (b) specifically address the degree of social and occupational impairment caused by his psychiatric disorder.  A current Global Assessment of Functioning (GAF) scale score must be provided.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his or her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



